1    Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
2
     Miles N. Clark, Esq.
3    Nevada Bar No. 13848
     KNEPPER & CLARK LLC
4    10040 W. Cheyenne Ave., Suite 170-109
     Las Vegas, NV 89129
5
     Phone: (702) 825-6060
6    Fax: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
7    Email: miles.clark@knepperclark.com
8
     David H. Krieger, Esq.
9    Nevada Bar No. 9086
     HAINES & KRIEGER, LLC
10   8985 S. Eastern Ave., Suite 350
     Henderson, NV 89123
11
     Phone: (702) 880-5554
12   Fax: (702) 385-5518
     Email: dkrieger@hainesandkrieger.com
13
     Attorneys for Plaintiff
14

15                                UNITED STATES DISTRICT COURT

16                                    DISTRICT OF NEVADA
17   RIZALINA WEBBER,                           Case No.: 18-cv-1405-JAD-GWF
18

19                                              STIPULATION AND ORDER TO
                    Plaintiffs,
20                                              EXTEND TIME FOR PLAINTIFF TO
     vs.                                        RESPOND TO MOTION TO DISMISS
21                                              [SECOND REQUEST]
     TRANS UNION LLC,
22
                    Defendants.
23

24

25

26

27
     STIPULATION AND ORDER TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO MOTION TO DISMISS
28
     [SECOND REQUEST] - 1
     3221993.1
1            Plaintiff Rizalina Webber (“Plaintiff”), by and through his counsel of record, and
2
     Defendant Trans Union LLC (“Trans Union”) have agreed and stipulated to the following:
3
             1.     On July 30, 2018, Plaintiff filed a Complaint [ECF Dkt. 1].
4
             2.     On September 24, 2018, Plaintiff filed a First Amended Complaint [ECF Dkt. 12].
5

6            3.     On October 8, 2018, Trans Union moved to dismiss the First Amended Complaint.

7    [ECF Dkt. 13].
8
             4.     On October 22, 2018, the Court granted the parties’ first request to extend the time
9
     for Plaintiff to respond to November 5, 2018.
10
             5.     Since that time, the parties have made progress in attempting to bring this case to a
11

12   mutually acceptable resolution, and in furtherance of the same Plaintiff and Trans Union have

13   agreed to extend Plaintiff’s response fourteen days to allow the Parties to continue settlement
14
     negotiations. As a result, both Plaintiff and Trans Union hereby request this Court to further extend
15
     the date for Plaintiff to respond to Trans Union’s Motion to Dismiss Complaint until November
16
     19, 2018. This is the parties’ second
17

18   //

19   //
20
     //
21
     //
22
     //
23

24   //

25   //
26
     //
27
     STIPULATION AND ORDER TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO MOTION TO DISMISS
28
     [SECOND REQUEST] - 2
     3221993.1
1    //
2
     request to stipulate, and it is not being made for the purposes of delay.
3
             IT IS SO STIPULATED.
4
             Dated November 5, 2018.
5

6
      /s/ Miles N. Clark                             /s/ Jason G. Revzin
7     Matthew I. Knepper, Esq.                       Jason G. Revzin, Esq.
      Nevada Bar No. 12796                           Nevada Bar No. 8629
8     Miles N. Clark, Esq.                           LEWIS BRISBOIS BISGAARD & SMITH LLP
      Nevada Bar No. 13848                           6385 S. Rainbow Blvd., Suite 600
9
      KNEPPER & CLARK LLC                            Las Vegas, NV 89118
10    10040 W. Cheyenne Ave., Suite 170-109          Email: Jason.revzin@lewisbrisbois.com
      Las Vegas, NV 89129
11                                                   Attorneys for Defendant
      David H. Krieger, Esq.                         Trans Union LLC
12
      Nevada Bar No. 9086
13    HAINES & KRIEGER, LLC
      8985 S. Eastern Avenue, Suite 350
14    Henderson, Nevada 89123
15
      Attorneys for Plaintiff
16

17

18
                                    ORDER GRANTING
19               STIPULATION TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO
                                   MOTION TO DISMISS
20

21
             IT IS SO ORDERED.
22
                                    ________________________________________
23                                  UNITED STATES DISTRICT JUDGE
24                                    Dated: November 5, 2018._______________
                                                      Dated:
25

26

27
     STIPULATION AND ORDER TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO MOTION TO DISMISS
28
     [SECOND REQUEST] - 3
     3221993.1
